Order entered February 14, 2017




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-16-01264-CV

                               RIPSY RIMJHIM, Appellant

                                             V.

                              ANIMESH KUMAR, Appellee

                    On Appeal from the 255th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF-16-03848

                                         ORDER
      Before the Court is appellant’s February 13, 2017 motion for an extension of time to file

her brief. We GRANT appellant’s motion to the extent we ORDER the brief to be filed by

March 13, 2017.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE